— Order unanimously reversed, without costs, and petition dismissed. Memorandum: Subdivision 2 of section 6-134 of the Election Law specifically states that the cover sheet shall indicate the office for which each designation and nomination is being made. Statutory commands as to content of the cover sheet must be strictly observed (see Matter of Hutson v Bass, 54 NY2d 772). (Appeal from order of Erie Supreme Court, Kane, J. — Election Law.) Present — Doerr, J. P., Denman, Boomer, Green and Schnepp, JJ.